This case is before the court on the plaintiffs motion for an order enjoining the defendants City of Woonsocket and the Redevelopment Agency of the City of Woonsocket from implementing the demolition of the Club Marquette Ruilding, pending appeal.
After considering the arguments of opposing parties, this court concludes that justice requires at this time that the plaintiff s motion for a stay be granted. Plaintiff is required, however, to file a bond in the amount of $10,000 cash or with corporate surety within 5 days. Failure to comply with this order will result in the stay being dissolved without further hearing.